internal_revenue_service number release date index number --------------------------------------------------------- ----------------------------------------- ---------------------------------------------- ------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg eo2 plr-101315-08 date date legend cooperative ------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ statute state county town ---------------------------------------------------------- --------------------- ------------------------- --------------- compact --------------------------- date date -------------------------- --------------------------- dear ------------ this is in response to your letter dated date in which you requested rulings on four issues pursuant to the service’s requests you have withdrawn your original second request and modified your third request thus now you request the following three rulings whether the cooperative’s income is exempt from federal_income_tax because it derives its income from the exercise of an essential government function and the plr-101315-08 income accrues to one or more political subdivisions of the state within the meaning of sec_115 whether the cooperative qualifies as an instrumentality of political subdivisions of the state so that contributions made to it exclusively for public purposes are deductible as being made for_the_use_of a state or political_subdivision under sec_170 whether interest on bonds issued by the cooperative will be excluded from gross_income under sec_103 because the cooperative is a constituted_authority within the meaning of sec_1_103-1 of the income_tax regulations facts the statute generally permits any number of persons to form a cooperative to transact any lawful business associated with the purchase acquisition distribution sale resale supply and disposition of energy or energy-related services to wholesale or retail customers the statute further provides that any natural_person firm corporation business_trust partnership public or private agency non-profit organization or corporation cooperative or local municipality may become a member or shareholder of a cooperative organized pursuant to the statute the statute also provides that any member or shareholder may access any services a cooperative has to offer while being permitted to participate in the cooperative’s governance moreover the statute grants cooperatives the power among others to issue notes bonds certificates of indebtedness and other obligations pursuant to the statute the cooperative was formed on date the cooperative’s articles of incorporation the articles and its bylaws the bylaws and collectively with the articles the governing documents provide that the cooperative was formed for the purposes of developing and or owning renewable and non-renewable electric generation facilities and procuring and or selling long term electric supply or other energy-related goods or services at competitive prices to its members the bylaws further provide that the functions policies and goals of the cooperative include exploring appropriate options for acquiring the best market rate for electricity supply promoting and supporting the development of renewable energy resources providing and enhancing customer protection by improving the quality and reliability of service and utilizing and encouraging conservation and other forms of energy efficiency the cooperative’s governing documents specifically limit its membership to any municipality or county or political subdivisions thereof or any entity that is exempt from federal_income_tax under code sec_115 in addition pursuant to the governing documents the governing body of each cooperative_member must authorize any new members the bylaws further provide that membership in the cooperative is not transferable plr-101315-08 membership in the cooperative is currently comprised of the county the town and the compact the county and the town are each political subdivisions of the state the compact consists solely of counties and municipalities located within the state including the county and the town all members of the compact are political subdivisions of the state the compact was formed through an inter-governmental agreement agreement among its members pursuant to the terms of the agreement the compact is governed by a board_of community representatives the governing board each member of the compact may elect one member of its governing board the governing documents provide that the members of the cooperative are entitled only to vote on the election of a board_of directors each a director and collectively the board each member is entitled to representation on the board by having the right to elect one director any vacancy on the board shall be filled in the same manner as the position was originally filled pursuant to the bylaws any director may be removed at any time with or without cause by the member who elected him or her a director may also be removed any time with cause by a two-thirds vote of the board the board may exercise all the powers of the cooperative including the power to make amend or repeal bylaws pursuant to the bylaws business of the cooperative is to be conducted by an executive committee the executive committee which consists entirely of directors the town’s council the county’s commissioners and the compact’s governing board each formally approved the formation of the cooperative in addition the county’s commissioners and the governing board_of the compact each selected their respective director the town’s manager pursuant to the authority granted to him by the town’s charter appointed the town’s director the bylaws provide that the cooperative may issue bonds or incur other borrowings upon obtaining the affirmative vote of a majority of the members of the executive committee followed by a two-thirds vote of the board_of directors in addition the bylaws limit the issuance of bonds and other borrowings to those in furtherance of the cooperative’s purposes policies and goals the cooperative’s products services and programs will be available to its members and to consumers living in its constituent jurisdictions the governing documents provide that the cooperative may accept funds only from its members or other sources that will not jeopardize its tax-exempt status however the governing documents also provide that members have no individual or separate interest in the property or assets of the cooperative and that no part of the cooperative’s net_earnings may inure to the benefit of any director officer or other individual plr-101315-08 under the governing documents the members of the cooperative are exempt from liability for any of the cooperative’s debts to the full extent authorized by law upon the cooperative’s dissolution the governing documents provide that any remaining assets after satisfaction of liabilities shall be distributed only to the cooperative’s members the governing documents further provide that upon dissolution title to all debt-financed_property shall revert to the members on a pro_rata basis in proportion to their financial or in-kind contributions to and or pledges or guaranties on behalf of the cooperative however the board may vary the post-dissolution allocation of debt-financed_property among the members if it is in the best interest of the cooperative or there are other equitable interests to be taken into account the cooperative expects that this provision may be used to take into account additional financial or in-kind contributions pledges or guarantees made by one or more of the members issue law analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision of a state under revrul_77_261 1977_2_cb_45 the income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the amibit of a sovereign properly to conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization plr-101315-08 the cooperative was formed for the purposes of developing and or owning renewable and non-renewable electric generation facilities and procuring and or selling long term electric supply or other energy-related goods or services at competitive prices to its members the bylaws further provide that the cooperative’s functions policies and goals include exploring appropriate options for acquiring the best market rate for electricity supply promoting and supporting the development of renewable energy resources providing and enhancing customer protection by improving the quality and reliability of service and utilizing and encouraging conservation and other forms of energy efficiency thus the cooperative exercises an essential government function the cooperative’s income and the assets accrue to the benefit of its members currently the cooperative’s membership consists of two political subdivisions the county and the town and the compact an entity exempt from federal_income_tax under sec_115 the cooperative’s articles ensure that no part of its income and earnings shall inure to the benefit or profit of any private interest additionally the governing documents in general further provide that upon dissolution title to all debt- financed property shall revert to the members on a pro_rata basis in proportion to their financial or in-kind contributions to and or pledges or guaranties on behalf of the cooperative therefore the governing documents sufficiently provide that the cooperative’s gross_income accrues to a state or political_subdivision for purposes of sec_115 governing documents provide that any remaining assets after satisfaction of liabilities shall be distributed only to the cooperative’s members based on the information and representations submitted we hold that the cooperative’s income is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for the purposes of sec_115 accordingly cooperative’s income is excludable from gross_income under sec_115 issue sec_170 of the internal_revenue_code provides subject_to certain limitations a deduction for contributions and gifts to or for_the_use_of organizations described in sec_170 payment of which is made within the taxable_year sec_170 defines the term charitable_contribution as including a contribution or gift to or for_the_use_of a state a possession_of_the_united_states or any political_subdivision of any of the foregoing but only if the contribution or gift is made for exclusively public purposes an entity not expressly described in sec_170 may nevertheless qualify to receive deductible charitable_contributions if it is an instrumentality of a state or an instrumentality of a political_subdivision of a state and if the contributions are plr-101315-08 made for exclusively public purposes see revrul_75_359 1975_2_cb_79 revrul_75_359 holds that contributions and gifts to a wholly-owned instrumentality of a political_subdivision formed and operated exclusively for public purposes are deductible contributions for_the_use_of political subdivisions to the extent allowed under sec_170 under revrul_75_359 the criteria for identifying wholly-owned instrumentalities of states or political subdivisions are set forth in revrul_57_128 1957_1_cb_311 revrul_57_128 1957_1_cb_311 sets forth the following factors to be taken into account in determining whether an entity is an instrumentality of one or more governmental units whether the organization is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions have the power and interests of an owner whether control and supervision of the organization is vested in a public authority or authorities whether express or implied statutory or other authority is necessary for the creation and or use of the organization and whether this authority exists and the degree of financial autonomy of the entity and the source of its operating_expenses the cooperative is used for a governmental purpose and performs a governmental function on behalf of it members as mentioned above the cooperative was formed for the purposes of developing and or owning renewable and non-renewable electric generation facilities and procuring and or selling long term electric supply or other energy-related goods or services at competitive prices to its members such purposes are generally regarded as governmental purposes there are no private interests involved the power and interests of an owner including net_earnings rest with the cooperative’s members two of which qualify as political subdivisions of the state for federal tax purposes while the cooperative’s third member qualifies as an entity exempt from federal_income_tax under sec_115 control and supervision of the cooperative rests with its members the cooperative’s executive committee runs the cooperative’s day-to-day business as such powers are delegated from the cooperative’s board the executive committee consists entirely of directors from the cooperative’s board pursuant to the cooperative’s governing documents each member has the power to elect a director any director may be removed at any time with or without cause by the member who elected him or her a director may also be removed any time plr-101315-08 with cause by a two-thirds vote of the board thus control and supervision of the cooperative rests with public authorities statutory authority for the creation of the cooperative is found in state law the cooperative’s members through the board and the executive committee control the cooperative’s financial affairs the board has the power to appoint the cooperative’s officers including the treasurer any officers can be removed with or without cause by a majority vote of the board the treasurer is entrusted with the duty to keep full and accurate books while maintaining full custody over the cooperative’s funds securities and valuable documents the treasurer shall render a statement of the cooperative’s financial affairs at the cooperative’s annual meeting the cooperative’s operating funds come primarily from its members or customers from its member communities accordingly the cooperative is an instrumentality of its members and contributions made to the cooperative exclusively for a public purpose may be deductible by a donor as charitable_contributions under sec_170 to the extent otherwise provided under sec_170 issue sec_103 defines a state_or_local_bond for purposes of sec_103 and sec_141 through as an obligation of a state or political_subdivision thereof sec_1_103-1 of the income_tax regulations provides in part that interest upon obligations of a state territory a possession_of_the_united_states the district of columbia or any political_subdivision thereof hereinafter collectively or individually called state_or_local_government unit is not includable in gross_income sec_1_103-1 of the income_tax regulations provides in part that an obligation issued by or on behalf of any governmental_unit by a constituted_authority empowered to issue such an obligation is the obligation of such a unit revrul_57_187 1957_1_cb_65 holds that bonds issued by an industrial development board are considered issued on behalf of a political_subdivision of the state if the following conditions are met the entity is formed only after the governing body of the state or political_subdivision has formally approved the entity’s creation the board_of directors of the entity is elected by the governing body of the state or political_subdivision the entity is empowered to issue bonds in furtherance of the purposes for which it is established the entity is a nonprofit organization and none of its net_earnings inure to the benefit of any private person and upon dissolution of the entity title to all property it owns vests in and becomes the property of the state or political_subdivision which creates it although this revenue_ruling dealt with an industrial development board the analysis contained therein has been applied to a variety of governmental entities plr-101315-08 most of the facts of this ruling are similar to those in revrul_57_187 the cooperative is organized pursuant to the statute and its formation was formally approved by the county the town and the compact the governing body of each of town the county and the compact selected its respective member of the board and may remove the member with or without cause the cooperative is empowered to issue bonds the governing documents provide that no part of the net_earnings of the corporation may inure to the benefit of any director officer or other individual pursuant to the governing documents upon dissolution title to any remaining assets after satisfaction of liabilities may be distributed only to members of the cooperative the governing documents further provide that upon dissolution title to all debt-financed_property reverts to the government members on a pro_rata basis in proportion to their financial or in-kind contributions to and or pledges or guaranties on behalf of the cooperative except that the board may vary the post-dissolution allocation of debt-financed_property among the members if it is in the best interest of the cooperative or there are other equitable interests to be taken into account based on these factors we conclude that cooperative will qualify as a constituted_authority eligible to issue bonds on behalf of town the county and the members of the compact conclusion sec_1 the cooperative’s income is excludible from gross_income under sec_115 of the code the cooperative is an instrumentality for purposes of sec_170 thus the cooperative is eligible to receive deductible contributions or gifts made for exclusively public purposes to the extent allowed under sec_170 of the code the cooperative qualifies as a constituted_authority under b of the income_tax regulations and therefore is eligible to issue bonds under sec_103 of the code on behalf of the town the county and the members of the compact these rulings are directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-101315-08 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely __________________________________ sylvia f hunt assistant branch chief exempt_organizations branch exempt_organizations employment_tax government entities tax exempt government entities
